10/26/2021



                                                                                 Case Number: DA 21-0418




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                        Supreme Court No. DA 21-0418

IN RE THE MARRIAGE OF:         )
                               )            ORDER GRANTING
JENNIFER L. RUSSUM,            )            UNCONTESTED MOTION FOR
                               )            EXTENSION OF TIME TO
     Petitioner and Appellant, )            FILE OPENING BRIEF
                               )
and                            )
                               )
MATTHEW S. WENDT,              )
                               )
     Respondent and Appellee.  )
_______________________________)

      Petitioner and Appellant, Jennifer L. Russum, has moved this Court,

pursuant to Mont. R. App. P. 26, for a 30-day extension, from October 29, 2021,

up to and including November 29, 2021, in which to file her opening brief in this

matter. Respondent and Appellee does not oppose the motion.

      IT IS HEREBY ORDERED that Petitioner and Appellant shall have up to

and including November 29, 2021, to file her opening brief.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 26 2021